DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-5 and 8-15  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeffrey Lomprey  on  May 10, 2022.
The application has been amended as follows: 
In claim 16, line  7, following the term dihydrate, delete “)” and insert “(” in its place. 
In the specification at page 2,  paragraph [0007], line 2, following the term cathode before including insert a space. 
In the specification at page 2, Paragraph [0007], line 3, following the term  Na2O2·2H2O, delete “(”, and insert “)” in its place. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  claims 1-5, 8-16 and 18-20 are allowed. 
Claim 1 recites “An electrochemical device comprising;  an air cathode comprising air and a catalyst comprising Pt, Pd, Au, Ru, Ir, Ag, PtNi, PtAu, PtCu, PtRu, PtPd, MnO2, NiO, Co3O4, CeO2,V2O5, Fe2O3, ZnO, CuO, NaMnO2, or a combination of any two or more thereof; an anode comprising a metal; a discharge product comprising sodium peroxide dihydrate 
 (Na2O2 ·2H2O) and NaOH·H2O2; a porous separator, and a non-aqueous electrolyte comprising a sodium salt and a solvent ”.  
The closest prior art Bi et al. “Sodium Peroxide Dihydrate or Sodium Superoxide: The importance of the Cell Configuration for Sodium-Oxygen Batteries”   discloses a sodium oxygen battery, a sodium metal slice used as a metal anode, an air cathode,  a non-aqueous electrolyte comprising a sodium salt and solvent, and  a discharge product such as sodium peroxide in the form of Na2O2 ·2H2O. However, the battery of Bi does not teach an air cathode comprises a catalyst comprising Pt, Pd, Au, Ru, Ir, Ag, PtNi, PtAu, PtCu, PtRu, PtPd, MnO2, NiO, Co3O4, CeO2,V2O5, Fe2O3, ZnO, CuO, or NaMnO2 . in combination  with a  discharge product comprising sodium peroxide dihydrate  (Na2O2 ·2H2O)  and NaOH·H2O2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722